department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas 501-dollar_figure tax_exempt_and_government_entities_division release number release date legend org - organization name xx -- date address - address date date taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax org address certified mail - return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code our favorable determination_letter to you dated july 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals sec_1_501_c_3_-1 you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities and have failed to file information returns for and as required by sec_6001 sec_6033 and revrul_59_95 1959_1_cb_627 further your primary activity and purpose during 20xx and subsequent years appears to consist of the operation of bingo_games which in and of themselves do not further an exempt_purpose and comprise more than an insubstantial amount of your activities your bingo receipts arose primarily in the operation of instant bingo_games which comprises an unrelated_trade_or_business an organization is not operated exclusively for exempt purposes if it is operated primarily for the purpose of carrying on an unrelated trade of business as defined in sec_513 sec_1_501_c_3_-1 contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations internal_revenue_service tax_exempt_and_government_entities_division exempi organizations examination sec_55 n robinson mc okc oklahoma city ok department of the treasury date date org address certified mail - return receipt requested dear taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if we issue a determination_letter to you based on technical_advice no further if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position you may also request that we refer this matter for technical_advice as explained in publication administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for letter rev catalog number 34809f the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation enclosures publication publication report of examination sincerely nanette m downing director eo examinations letter rev catalog number 34809f schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org tax identification_number ein 990-t year period ended 20xx12 20xx12 20xx12 legend org - organization name game - game co-1 - ein - ein xx - date state - state motto - motto company issue whether org did operate exclusively for exempt purposes described within internal_revenue_code sec_501 for the years under exam a b c whether org did operate for the primary purpose of carrying_on_a_trade_or_business for profit whether more than an insubstantial part of org activities are in furtherance of a non-exempt purpose whether org failed to file form_990 return of organization exempt from income_tax for tax years ending december 20xx and december 20xx facts part summary reported financial information on form_990 20xx12 in its articles of association org states the entity is organized to perform activities within the meaning of internal_revenue_code sec_501 and specifically this entity is organized to support the fine arts in the state of state and this united_states org hereinafter referred to as org was established as a nonprofit organization on august 20xx in a determination_letter dated july 20xx the internal_revenue_service determined org to be exempt from federal_income_tax as an organization described in sec_501 of the internal_revenue_code department of the treasury-internal revenue service c other gaming d total gaming tabs game progressi catalog number 20810w part ill gaming through col c form 886-a contributions add col a publish no irs gov a motto ve motto b pull page dollar_figuredollar_figure schedule number or exhibit form 886-a rev date name of taxpayer org 990-t explanations of items tax identification_number ein year period ended 20xx12 20xx12 20xx12 cc dollar_figure dollar_figure a gro sec_2 revenue cash prizes dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure wn noncash ww prizes rent facility costs other direct expenses labor direct expense summary add line sec_2 through in column d net gaming income summary combine line column d and line volunteer yes o yes x no x no dollar_figure dollar_figure dollar_figure dollar_figure non-filing of form_990 return of organization exempt from income_tax org did noi file form_990 return of organization exempt from income_tax for tax years ending december 20xx or december 20xx non exempt activity description org did not perform any exempt_activities for the years of audit org did make contributions for scholarships in the amount of dollar_figuredollar_figure for tax_year ending december 20xx the primary activity org conducted for tax_year ending december 20xx was game game is reported on form 990-t as unrelated income subject_to the unrelated_business_income_tax org did file form 990-t exempt_organization business income_tax return for tax_year ending december 20xx showing unrelated_business_income to be zero org did not file form 990-t exempt_organization business income_tax return for tax years ending december 20xx or december 20xx all motto activity was conducted with paid workers note state of state requires motto licensed holders to make contributions to charities in order to maintain their license gaming activities - general org’ obtained from the state of state a license to conduct motto and was a member of co-1 for the periods of examination form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page ot schedule number or exhibit 886-a form rev date name of taxpayer org 990-t explanations of items tax identification_number ein year period ended 20xx12 20xx12 20xx12 the co-1 is required to file quarterly reports with the state of state in order to maintain it’s license to conduct motto the co-1 hereinafter the co-1 organized january 20xx in the state of state and is made up of this organization and four other exempt_organizations the trust agreement was amended august 20xx in order to admit one more exempt_organization as an additional beneficiary member of the co-1 the revenue and expenses for these six organizations are consolidated and reported to the state of state on one quarterly motto report filed by the co-1 according to the units amendment to trust agreement the proceeds and expenses of the co-1 are apportioned to each beneficiary according to the number of sessions each organization conducts per quarter the co-1 distributes at least quarterly net_income or loss among the beneficiaries copies of the co-1 agreement and amendments are attached see exhibit and exhibit co-1 trust filed state motto quarterly reports for 20xx through 20xx attached are 20xx all quarters 20xx all quarters and 20xx ' and quarter org’ did not report the gross_receipts from game motto which were allocated to the organization by the co-1 as unrelated_business_income on the 20xx 20xx or 20xx form 990-t exempt_organization business income_tax return org filed form 990-t exempt_organization business income_tax return for tax_year ending december 20xx reporting unrelated_business_income of zero org did not file form 990-t exempt_organization business income_tax return for tax years ending december 20xx or december 20xx a game is a gambling ticket that is sold as a means to play a game game the object of the ticket is to open the perforated windows on the back of the ticket and match the symbols inside the ticket to the winning combinations on the front of the ticket the winning game ticket is turned in for a monetary prize other names for it include game game game game game game game or game the game manager operates the game by selling tickets and distributing cash prizes the tickets may also be provided by mechanical game dispensers the game tickets are multi-layered paper tickets containing symbols hidden behind perforated tabs several different games may be offered for sale at any one time each may have different prices and payouts games are typically sold for dollar_figure and dollar_figure and have prizes as high as dollar_figure each ticket has two sides one side lists the winning combinations of symbols the cash payout for each combination the number of tickets that contain each winning combination and the total number of tickets in the game this information is also posted in a large printed sheet called a flare form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date org explanations of items tax identification_number ein 990-t name of taxpayer the other side of the ticket contains the perforated tabs after purchasing the ticket the player pulls the perforated tabs to reveal their winnings if any cash prizes may be claimed immediately year period ended 20xx12 20xx12 20xx12 motto event games also called ball games last number dab games or tag-along games bridge the gap between motto and games each individual motto event ticket game has a number of instant winning tickets and a series of hold tickets the hold tickets in a motto event game are traditionally motto numbers from b-1 to o-75 these hold tickets are held for a larger prize that is paid out after all the tickets are sold many styles are available law issue sec_501 of the internal_revenue_code provides that an organization described in sec_501 is exempt from income_tax sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 sec_6001 of the internal_revenue_code_of_1986 as amended the code provides that every person liable for any_tax imposed by title_26 or for the collection thereof shall keep such records render such statements make such returns and -comply with such rules and regulations as the secretary or_his_delegate may from time to time prescribe whenever in the judgment of the secretary or_his_delegate it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary or_his_delegate deems sufficient to show whether or not such person is liable for tax under title_26 form 886-a catalog number 20810w page_4 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit name of taxpayer form 886-a rev date org 990-t explanations of items tax identification_number ein year period ended 20xx12 20xx12 20xx12 sec_1_6001-1 of the regulations provides in part that organizations exempt from tax under sec_501 shall keep such books_and_records as are required to substantiate the information required by sec_6033 sec_6033 provides in general that every organization exempt under sec_501 shall file an annual return stating specifically the items or' gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6033-2 of the regulations provides in part that except for certain exceptions not here applicable every organization_exempt_from_taxation under sec_501 shall file an annual information_return specifically setting forth its items of gross_income gross_receipts and disbursemeriis and such other information as may be prescribed in the instructions issued with res'oect to the return sec_1_6033-2 of the regulations provides in part that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f chapter of subtitle a of the code sec_6033 and chapter of subtitle do f the code sec_6652 provides that in the case of a failure_to_file a return required under sec_6033 on the date and in the manner prescribed therefore determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause there shall he paid on notice_and_demand by the secretary and in the same manner as tax by the exempt_organization or trust failing so to file dollar_figure for each day during which such failure continues but the maximum ariiount imposed hereunder on any organization for failure_to_file any one return shall not exceed the lessor of dollar_figure or five percent of-the gross_receipts of the organization for the year in the case of an organization having gross_receipts exceeding dollar_figure for any year there is a dollar_figure per day penalty for failure_to_file with a maximum penalty of dollar_figure sec_6652 provides that in the case of a failure_to_file returns required under sec_6034 relating to returns by certain trusts or sec_6043 relating to terminations etc of exempt_organizations on the date and in the manner prescribed therefor determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause there shall be paid on notice_and_demand by the secretary and in the same manner as tax by the exempt_organization or trust failing so to file dollar_figure for each day during which such failure continues but the total amount imposed hereunder on any organization for failure_to_file any return shall not exceed dollar_figure written demand may be made on organizations failing to file and if returns are not we form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit 886-a form rev date explanations of items name of taxpayer org tax identification_number ein filed by the date specified similar penalties may be imposed upon managers or such organizations r c sec_6652 990-t year period ended 20xx12 20xx12 20xx12 sec_6033 sec_1_6001-1 and sec_1_6033-2 and i require any organization exempt from tax under sec_501 to supply the service with such information as is required by the revenue procedures and the instructions for schedule a form_990 and to keep such books_and_records as are necessary to substantiate such information sec_502 feeder organizations a general_rule -an organization operated for the primary purpose of carrying_on_a_trade_or_business for profit shall not be exempt from taxation under sec_501 on the ground that all of its profits are payable to one or more organizations_exempt_from_taxation under sec_501 b special rule--for purposes of this section the term trade_or_business shall not include- any trade_or_business in which substantially_all the work in carrying on such trade_or_business is performed for the organization without compensation or revrul_61_170 1961_2_cb_112 ruled that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt revrul_70_4 1970_1_cb_126 ruled that sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for educational_purposes sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university taxpayer's position form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer explanations of items org tax identification_number ein 990-t year period ended 20xx12 20xx12 20xx12 taxpayer has not stated a position at this time government's position in better business bureau of washington d c inc v united_states u s it is the government's position that org is not operated as an organization described in sec_501 of the internal_revenue_code org’s sole activity is motto motto is not an exempt activity the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes december 20xx and december 20xx and december -20xx of org’s gross revenue is from pull tabs game game is a trade_or_business for profit and is an unrelated exempt activity org did not receive any contribution or grants for the years of exam all motto activity was conducted with paid workers sec_502 specifically provides that an organization operated for the primary purpose of carrying_on_a_trade_or_business for profit shall not be exempt under on the ground that all of its profits are payable to organizations which do qualify under sec_501 percent big_number big_number percent big_number for tax_year ending for tax_year ending percent big_number big_number for tax_year ending note examination revealed no exempt activity what so ever in year of exam in addition org did not file form_990 return of organization exempt from income_tax for tax years ending december 20xx or december 20xx as required under internal_revenue_code conclusion org’ is not operating exclusively for purposes specified in sec_501 nor did org’ file form_990 return of organization exempt from income_tax for tax years ending december 20xx or december 20xx as required under internal_revenue_code org’ is not exempt from income_tax under sec_501 effective january 20xx in order to be treated as a c the exempt_organization must in operation perform an exempt activity related to it’s exempt_purpose this organization during the years of exam performed no exempt activity and fails the operation test therefore we propose revocation if you agree to the proposed revocation please sign form_6018 and mail back to the person listed in the attached letter within days of receipt of this letter revocation please refer to the letter and attached publications for the appeals process or contact the person listed in the letter if you do not agree to the proposed if this proposed revocation is upheld form_1120 u s_corporation income_tax return should be filed for tax years ending beyond the date of revocation publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org tax identification_number ein 990-t year period ended 20xx12 20xx12 20xx12 alternative issues in the alternative if org continues to qualify for exemption under sec_501 is org subject_to sec_511 tax on unrelated_business_income for income it received from conduct of game motto whether a partner’s distributive_share of partnership income retains the same character as when the income was earned by the partnership whether the expenses related to motto and game motto should be allocated using a gross_receipts method facts gaming activities - general org’ hereinafter referred to as ‘org’ obtained from the state of state a license to conduct motto and was a member of co-1 for the periods of examination the co-1 is required to file quarterly reports with the state of state in order to maintain it’s license to conduct motto the co-1 hereinafter the co-1 organized january 20xx in the state of state and is made up of this organization and four other exempt_organizations the trust agreement was amended august 20xx in order to admit one more exempt_organization as an additional beneficiary member of the co-1 the revenue and expenses for these six organizations are consolidated and reported to the state of state on one quarterly motto report filed by the co-1 according to the units amendment to trust agreement the proceeds and expenses of the co-1 are apportioned to each beneficiary according to the number of sessions each organization conducts per quarter the co-1 distributes at least quarterly net_income or loss among the beneficiaries copies of the co-1 agreement and amendments are attached see exhibit sec_1 and the co-1 filed state motto quarterly reports for 20xx through 20xx attachments a-4 20xx a- 20xx and a-4 20xx show the amounts reported on the quarterly reports for the organizations tax years ending december 20xx december 20xx and december 20xx org’ did not report the gross_receipts from game motto which were allocated to the organization by the co-1 as unrelated_business_income on the 20xx 20xx or 20xx form 990-t exempt_organization business income_tax return org filed form 990-t exempt form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer - explanations of items org tax identification_number ein 990-t organization business income_tax return for tax_year ending december 20xx reporting unrelated_business_income of zero org did not file form 990-t exempt_organization business income_tax return for tax years ending december 20xx or december 20xx year period ended 20xx12 20xx12 20xx12 a game is a gambling ticket that is sold as a means to play a game game the object of the ticket is to open the perforated windows on the back of the ticket and match the symbols inside the ticket to the winning combinations on the front of the ticket the winning game ticket is turned in for a monetary prize other names for it include game game game game game game game or game the game manager operates the game by selling tickets and distributing cash prizes the tickets may also be provided by mechanical game dispensers the game tickets are multi-layered paper tickets containing symbols hidden behind perforated tabs several different games may be offered for sale at any one time each may have different prices and payouts games are typically sold for dollar_figure and dollar_figure and have prizes as high as dollar_figure each ticket has two sides one side lists the winning combinations of symbols the cash payout for each combination the number of tickets that contain each winning combination and the total number of tickets in the game this information is also posted in a large printed sheet called a flare the other side of the ticket contains the perforated tabs after purchasing the ticket the player pulls the perforated tabs to reveal their winnings if any cash prizes may be claimed immediately motto event games also called ball games last number dab games or tag-along games bridge the gap between motto and games each individual motto event ticket game has a number of instant winning tickets and a series of hold tickets the hold tickets in a motto event game are traditionally motto numbers from b-1 to o-75 these hold tickets are held for a larger prize that is paid out after all the tickets are sold many styles are available law sec_511 of the code imposes for each taxable_year on the unrelated_business_taxable_income of every organization described in paragraph a tax computed as provided in the code computation shall be termed unrelated business taxable income’ sec_512 defines the term unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less allowable deductions directly connected with the carrying on of such trade_or_business sec_1_512_a_-1 of the regulations defines unrelated_business_taxable_income as the gross_income derived from any unrelated_trade_or_business regularly carried on less those deductions form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer year period ended explanations of items org tax identification_number ein 990-t allowed by chapter of the code which are directly connected with the carrying on of such trade _ 20xx12 20xx12 20xx12 or business subject_to certain modifications referred to in reg b -1 to be deductible in computing unrelated_business_taxable_income therefore expenses depreciation and similar items not only must qualify as deductions allowed by chapter of the code but also must be directly connected with the carrying on of unrelated_trade_or_business except as provided in paragraph d of this section to be directly connected with the conduct of unrelated business for purposes of sec_512 an item of deduction must have proximate and primary relationship to the carrying on of that business sec_1_512_a_-1 of the regulations defines expenses attributable solely to unrelated business activities expenses depreciation and similar items attributable solely to the conduct of unrelated business activities are proximately and primarily related to that business activity and therefore qualify for deduction to the extent that they meet the requirements of sec_162 sec_167 or other relevant provisions of the code thus for example salaries of personnel employed full-time in carrying on unrelated business activities are directly connected with the conduct of that activity and are deductible in computing unrelated_business_taxable_income if they otherwise qualify for deduction under the requirements of sec_162 sec_1_512_a_-1 of the regulations explains deductions for dual use of facilities or personnel where facilities are used both to carry on exempt_activities and to conduct unrelated_trade_or_business activities expenses depreciation and similar items attributable to such facilities as for example items of overhead shall be allocated between the two uses on a reasonable basis similarly where personnel are used both to carry on exempt_activities and to conduct unrelated_trade_or_business activities expenses and similar items attributable to such personnel as for example items of salary shall be allocated between the two uses on a reasonable basis the portion of any such item so allocated to the unrelated_trade_or_business activities is proximately and primarily related to that business activity and shall be allowable as a deduction in computing unrelated_business_taxable_income in the manner and to the extent permitted by sec_162 sec_167 or other relevant provisions of the code sec_1_512_a_-1 provides guidelines for allocating certain types of expenses for example salaries may generally be allocated among various activities on the basis of the time devoted to each activity occupancy costs such as rent heat and electricity may be allocated on the basis of the portion of space devoted to each activity sec_513 defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of an organization for income or funds or the use it makes of the profits derived to the exercise or performance by an organization of its exempt purposes form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit name of taxpayer form 886-a rev date org 990-t explanations of items tax identification_number ein year period ended 20xx12 20xx12 20xx12 sec_513 provides that the term unrelated_trade_or_business does not include any trade_or_business in which substantially_all the work in carrying on such trade_or_business is performed for the organization without compensation sec_513 of the code states in general --the term unrelated_trade_or_business does not include any trade_or_business which consists of conducting motto games sec_513 defines motto games as any game of motto of a type in which usually the wagers are placed the winners are determined and the distribution of prizes or other_property is made in the presence of all persons placing wagers in such game the conducting of which is not an activity ordinarily carried out on a commercial basis and the conducting of which does not violate any state or local law sec_1_513-1 of the income_tax regulations provides for exceptions to sec_513 of the code including any trade_or_business in which substantially_all of the work in carrying on such trade_or_business is performed for the organization without compensation sec_1_513-5 of the regulations provides that under sec_513 of the code and subject_to the limitations in paragraph c of this section in the case of an organization subject_to the tax imposed by sec_511 the term unrelated_trade_or_business does not include any trade_or_business that consists of conducting motto games as defined in paragraph d of this section sec_1_513-5 of the regulations provides that paragraph a of this section shail not apply with respect to any motto game conducted in violation of state or local law sec_1_513-5 of the regulations further defines motto as a game of chance played with cards that are generally printed with five rows of five squares each participants place markers over randomly called numbers on the cards in an attempt to form a preselected pattern such as a horizontal vertical or diagonal line or all four corners the first participant to form the preselected pattern wins the game as used in this section the term motto game means any game of motto of the type described above in which wagers are placed winners are determined and prizes or other_property is distributed in the presence of all persons placing wagers in that game the term motto game does not refer to any game of chance including but not limited to keno games dice games card games and lotteries other than the type of game described in this paragraph sec_44_4421-1 of the regulations defines the term lottery which includes the numbers game policy and similar types of wagering in general a lottery conducted for profit includes any scheme or method for the distribution of prizes among persons who have paid or promised a consideration for a chance to win such prizes usually as determined by the numbers or symbols on tickets as drawn from a lottery wheel or other receptacle or by the outcome of an event provided such lottery is conducted for profit form 886-a department of the treasury-internal revenue service catalog number 20810w _publish no irs gov page_11 schedule number or exhibit 886-a form rev date explanations of items name of taxpayer org tax identification_number ein 990-t sec_44_4421-1 of the regulations defines conducted for profit as a wagering pool or lottery may be conducted for profit even though a direct profit will not inure from the operation thereof a wagering pool or lottery operated with the expectancy of a profit in the form of increased sales increased attendance or other indirect benefits is conducted for profit purposes of the wagering tax_year period ended 20xx12 20xx12 20xx12 revrul_72_481 concerns what constitutes a wager using ‘free plays’ won in a ‘motto spindle game’ only to the extent that the player assumes an additional risk in the game being played which is equivalent to a punchboard a player pulls five spindles at x dollars per pull these five pulls are taxable wagers his first four pulls are losers but on the fifth pull he wins ten free pulls under the rules of the game he may not exchange free pulls for cash or merchandise but he may use available free plays to pay for previous unpaid plays there are two situations to consider the first situation is that the player elects to use five of his free plays to pay for his five original taxable plays since no additional risk is involved in this use of free plays it is held that such use of free plays does not constitute taxable wagers within the meaning of sec_4401 of the code however the second situation is that the player elects to play the first five of ten plays so he is assuming an additional risk so these would be taxable wagers within the meaning of sec_4401 of the code with respect to the last five free plays the player would not under any circumstances have had the choice but to play them or forfeit them and since there’s no additional risk it is held that such use of free plays does not constitute additional taxable wagers within sec_4401 of the code in order to exclude free plays from the tax on wagers a taxpayer must maintain records that will establish that no risk was involved in connection with the use of the free play if such records are not kept then the service will presume that all plays taken are taxable wagers sec_3 a of the state motto act tax rules defines an game game as a game of chance played by the random selection of one or more individually prepackaged game cards from a series of game cards prize winners are determined by the preprinted appearance of numbers in a prescribed order according to winning arrangements indicated on the reverse side of the card according to the state administrative code title part chapter subchapter_c rule sec_402 the definition of a motto ball draw is a pulling of a motto ball s to determine the winner of an event ticket by either the number or color on the ball s tac sec_402 h the state administrative code also defines an event ticket as a game motto ticket used as event tickets that must contain more than two instant winners event ticket winner s are determined by some subsequent action such as a drawing of ball s spinning wheel opening of a seal on a flare s or any other method approved by the commission so long as that method has designated numbers letters or symbols that conform to the randomly selected numbers or symbols department of the treasury-internal revenue service form 886-a catalog number 20810w _publish no irs gov page_12 schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org tax identification_number ein 990-t in the case of julius m israel lodge of b'nai b’rith no v commissioner game activity constituted unrelated_business_taxable_income under sec_511 of the code the game game did not meet the definition of the motto game defined by sec_513 of the code and sec_1_513-5d of the regulations the net_income derived from sales of game games did not qualify for the exception from unrelated_business_income_tax referred to in sec_513 of the code and was considered unrelated_business_taxable_income year period ended 20xx12 20xx12 20xx12 explanations of gaming conducted by partnerships sec_701 states that a partnership as such shall not be subject_to the income_tax imposed by this chapter persons carrying on business as partners shall be liable for income_tax only in their separate or individual capacities sec_6031 states that every partnership as defined in sec_761 shall make a return for each taxable_year stating specifically the items of its gross_income and the deductions allowable by subtitle a and such other information for the purpose of carrying out the provisions of subtitle a as the secretary may by forms and regulations prescribe sec_6031 states that each partnership required to file a return under subsection a for any partnership taxable_year shall on or before the day on which the return for such taxable_year was required to be filed furnish to each person who is a partner or who holds an interest in such partnership as a nominee for another person at any time during such taxable_year a copy of such information required to be shown on such return as may be required by regulations sec_6031 states that in the case of any partnership regularly carrying_on_a_trade_or_business within the meaning of sec_512 the information required under subsection b to be furnished to its partners shall include such information as is necessary to enable each partner to compute its distributive_share of partnership income or loss from trade_or_business in accordance with sec_512 but without regard to the modifications described in paragraphs through of sec_512 sec_702 states that the character of any item_of_income gain loss deduction or credit included in a partner's_distributive_share under paragraphs through of subsection a shall be determined as if such item were realized directly from the source from which realized by the partnership or incurred in the same manner as incurred by the partnership sec_1_702-1 of the regulations states that each partner must also take into account separately the partner's_distributive_share of any partnership_item which if separately taken into account by any partner would result in an income_tax_liability for that partner or for any other person different from that which would result if that partner did not take the item into account separately thus if any partner is a controlled_foreign_corporation as defined in sec_957 items department of the treasury-internal revenue service catalog number 20810w form 886-a publish no irs gov page 886-a schedule number or exhibit form rev date name of taxpayer explanations of items org 990-t tax identification_number ein year period ended 20xx12 20xx12 20xx12 of income that would be gross subpart_f_income if separately taken into account by the controlled_foreign_corporation must be separately_stated for all partners under sec_911 if any partner is a bona_fide_resident of a foreign_country who may exclude from gross_income the part of the partner's_distributive_share which qualifies as earned_income as defined in sec_911 the earned_income of the partnership for all partners must be separately_stated similarly all relevant items of income_or_deduction of the partnership must be separately_stated for all partners in determining the applicability of sec_183 relating to activities not engaged in for profit and the recomputation of tax thereunder for any partner this paragraph a ii applies to taxable years beginning on or after july 20xx sec_1_702-1 of the regulations states that where it is necessary to determine the amount or character of the gross_income of a partner his gross_income shall include the partner's_distributive_share of the gross_income of the partnership that is the amount of gross_income of the partnership from which was derived the partner's_distributive_share of partnership taxable_income or loss including items described in sec_702 through for example a partner is required to include his distributive_share of partnership gross_income i in computing his gross_income for the purpose of determining the necessity of filing a return sec_6012 explanations of expenses attributable to unrelated business activities sec_1_512_a_-1 of the regulations defines unrelated_business_taxable_income as the gross_income derived from any unrelated_trade_or_business regularly carried on less those deductions allowed by chapter of the code which are directly connected with the carrying on of such trade_or_business subject_to certain modifications referred to in reg b -1 to be deductible in computing unrelated_business_taxable_income therefore expenses depreciation and similar items not only must qualify as deductions allowed by chapter of the code but also must be directly connected with the carrying on of unrelated_trade_or_business except as provided in paragraph d of this section to be directly connected with the conduct of unrelated business for purposes of sec_512 an item of deduction must have proximate and primary relationship to the carrying on of that business sec_1_512_a_-1 of the regulations defines expenses attributable solely to unrelated business activities expenses depreciation and similar items attributable solely to the conduct of unrelated business activities are proximately and primarily related to that business activity and therefore qualify for deduction to the extent that they meet the requirements of sec_162 sec_167 or other relevant provisions of the code thus for example salaries of personnel employed full-time in carrying on unrelated business activities are directly connected with the conduct of that activity and are deductible in computing unrelated_business_taxable_income if they otherwise qualify for deduction under the requirements of sec_162 sec_1_512_a_-1 of the regulations explains deductions for dual use of facilities or personnel where facilities are used both to carry on exempt_activities and to conduct unrelated trade or form 886-a department of the treasury-internal revenue service catalog number 20810w _publish no irs gov page_14 schedule number or exhibit 886-a form rev date name of taxpayer explanations of items org tax identification_number ein 990-t business activities expenses depreciation and similar items attributable to such facilities as for example items of overhead shall be allocated between the two uses on a reasonable basis similarly where personnel are used both to carry on exempt_activities and to conduct unrelated_trade_or_business activities expenses and similar items attributable to such personnel as for example items of salary shall be allocated between the two uses on a reasonable basis the portion of any such item so allocated to the unrelated_trade_or_business activities is proximately and primarily related to that business activity and shall be allowable as a deduction in computing unrelated_business_taxable_income in the manner and to the extent permitted by sec_162 sec_167 or other relevant provisions of the code year period ended 20xx12 20xx12 20xx12 sec_1_512_a_-1 provides guidelines for allocating certain types of expenses for example salaries may generally be allocated among various activities on the basis of the time devoted to each activity occupancy costs such as rent heat and electricity may be allocated on the basis of the portion of space devoted to each activity taxpayer's position taxpayer has not stated a position at this time government's position alternative issues issue at issue is whether game is considered an exempt motto game as described in sec_513 of the internal_revenue_code code and further defined in sec_1_513-5 of the income_tax regulations regulations the code defines in general the conduct of certain motto games not included in the term unrelated_trade_or_business and thereby exempted from the unrelated_business_income_tax provide for under sec_511 regulations further defines motto as a game of chance played with cards that are generally printed with five rows of five squares each participants place markers over randomly called numbers on the cards in an attempt to form a preselected pattern such as a horizontal vertical or diagonal line or all four corners the first participant to form the preselected pattern wins the game as used in this section the term motto game means any game of motto of the type described above in which wagers are placed winners are determined and prizes or other_property is distributed in the presence of all persons placing wagers in that game the term motto game does not refer to any game of chance including but not limited to keno games dice games card games and lotteries other than the type of game described in this paragraph game does not meet the term motto game as described in the regulations form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer explanations of items org tax identification_number ein 990-t year period ended 20xx12 20xx12 20xx12 taken right from the court case analysis of julius m israel lodge of b’nai b'rith no v commissioner game involves no random selection of numbers by a caller nor does it require the player to participate in the game by covering the squares on his card that correspond to randomly drawn numbers rather an game player's participation in the game is wholly independent of any other’s and requires only that he remove a game to determine whether he has a winning card a motto game by any other name is not a motto game game is for all practical purposes a lottery gaitie does not comport with even the preliminary requirement under sec_513 that it be any game of motto in the case of julius m israel lodge of b’nai b'rith no v commissioner game activity constituted unrelated_business_taxable_income under sec_511 of the code the game game did not meet the definition of the motto game defined by sec_513 of the code and sec_1_513-5d of the regulations the net_income derived from sales of game games did not qualify for the exception from unrelated_business_income_tax referred to in sec_513 of the code and was considered unrelated_business_taxable_income issue it is the government's position that the co-1 trust failed to provide the organization and the other exempt_organizations in the co-1 information under sec_6013 needed to determine the amount ui unrelated_business_income that the organizations should have reported on their form 990-t a reasury regulation a ii states that each partner must take into account the character of their share of any partnership income income from games is unrelated_business_income whether or not the exempt_organizations operate the gaming sessions alone or as part of a partnership the character of the income does not change because of the organizational structure of the owners of the business unrelated_business_income prior to forming a partnership is still unrelated_business_income afterwards issue only expenses directly connected with the carrying on of the unrelated_trade_or_business and which is attributable solely to the conduct of unrelated business activities that are proximately and primarily related to that business activity qualify as a deduction motto and games are two separate activities motto is an exempt activity and games are an unrelated business subject_to unrelated_business_income_tax the expenses that are related to both activities ie rent of the hall utilities etc must be allocated between the two using a reasonable allocation method according to sec_1_512_a_-1 the time allocation method accurately reflects the salaries wages and contract labor expenses however the time allocation method is not a reasonable method for allocating the rent utilities maintenance and repair and form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit 886-a form rev date explanations of items name of taxpayer org tax identification_number ein 990-t other expenses the gross_receipts method reasonably reflects each activities use of the space therefore the gross_receipts allocation method is a reasonable method to allocate the rent utilities maintenance and repair and other expenses year period ended 20xkx12 20xx12 20xx12 we have used the gross_receipts method to allocate the expenses that are related to both motto and games please note that if you choose to use the time allocation method in the future for expenses related to salaries and wages you will need to maintain detailed records of the time that each motto game worker spent on the specific activity of either motto or games or other if they receive wages for participating in any other activities in order to allocate the wage expenses accurately between motto and games conclusion to alternative issues note conclusion to the alternative issue only applies in the event proposed revocation is not upheld game’ is not considered an exempt motto game as described in sec_513 of the internal_revenue_code and further defined in sec_1_513-5 of the income_tax regulations org is subject_to sec_511 tax on unrelated_business_income for income it received from conduct of game games’ because org did not report the gross_receipts from game motto on form 990-t exempt_organization business income_tax return for tax_year ending december 20xx we have prepared an adjustment in addition because org has not filed the required forms 990-t exempt_organization business income_tax return for tax years ending december 20xx and december 20xx we have prepared substitute for returns explanation of the adjustments are included in the attached documents a-1 20xx through a-4 20xx for the year ending december 20xx a-1 20xx through a-4 20xx for the year ending december 20xx and a-1 20xx through a-4 20xx for the year ending december 20xx if you agree to these adjustments please have one of the officers of the organization sign on the separate report form_4549 and return the form to the contact person listed on the attached letter within days of receipt if you have any questions or additional information that could affect the tax adjustment please contact the individual in the attached letter within days of receipt form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
